Case 4:20-cv-00935 Document 10 Filed on 06/04/20 in TXSD Page 1 of 4
                                                                            United States District Court
                                                                              Southern District of Texas

                                                                                 ENTERED
                                                                                 June 04, 2020
                                                                              David J. Bradley, Clerk

                     UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION

        CARLOS AMILCAR                §   CIVIL ACTION NO.
        UZCATEGUI,                    §   4:20-cv-00935
                 Plaintiff,           §
                                      §
                                      §
               vs.                    §   JUDGE CHARLES ESKRIDGE
                                      §
                                      §
        TRI-COUNTY GIN OF             §
        NORTH MISSISSIPPI,            §
        LLC, et al.,                  §
                     Defendants.      §

                                   ORDER

            Pursuant to 28 USC § 636(b)(1)(A) and (B) and the Cost and
       Delay Reduction Plan under the Civil Justice Reform Act, the
       Court REFERS this case to United States Magistrate Judge Nancy
       Johnson.
            The Court ORDERS the parties to advise within twenty days
       of the entry of this order whether they will consent to the
       jurisdiction of the Magistrate Judge for all purposes in this case
       pursuant to 28 USC § 636(c).
            For convenience, please find the form for Consent to Proceed
       Before a Magistrate Judge attached.

              Signed on June 4, 2020, at Houston, Texas.



                                    Hon. Charles Eskridge
                                    United States District Judge
Case 4:20-cv-00935 Document 10 Filed on 06/04/20 in TXSD Page 2 of 4




                     UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION

        ___________________,          §    CIVIL ACTION NO.
                   Plaintiff,         §    _________________
                                      §
                                      §
               vs.                    §    JUDGE CHARLES ESKRIDGE
                                      §
                                      §
        ____________________,         §
                   Defendant.         §



                  NOTICE OF THE RIGHT TO PROCEED
             IN A CIVIL CASE BEFORE A MAGISTRATE JUDGE

               With the consent of all parties, a United States Magistrate
       Judge may preside in a civil case, including a jury trial and entry
       of a final judgment.
               The choice to proceed before a Magistrate Judge is
       entirely yours. Tell only the Clerk. Neither the District Judge nor
       the Magistrate Judge will be told unless and until all the parties
       agree.
               The District Judge to whom your case is assigned must
       approve the referral to a Magistrate Judge.
               You must use the consent form attached to these
       procedures. Complete the form but do not otherwise modify it.
       The form is also available from the Office of the Clerk of Court.
                                         David Bradley, Clerk
                                         United States District Clerk
                                         Southern District of Texas
Case 4:20-cv-00935 Document 10 Filed on 06/04/20 in TXSD Page 3 of 4




                     UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION

        ___________________,          §    CIVIL ACTION NO.
                   Plaintiff,         §    _________________
                                      §
                                      §
               vs.                    §    JUDGE CHARLES ESKRIDGE
                                      §
                                      §
        ____________________,         §
                   Defendant.         §


         CONSENT TO PROCEED BEFORE A MAGISTRATE JUDGE

              In accordance with 28 U.S.C. § 636(c), all parties to this
       action waive their right to proceed before a District Judge of this
       Court and consent to have a United States Magistrate Judge
       conduct all further proceedings, including hearings and rulings
       on motions, pretrial conferences and trial, and entry of judgment.
              Counsel for all parties execute this form as follows:
       _____________________ for ______________________

       _____________________ for ______________________
Case 4:20-cv-00935 Document 10 Filed on 06/04/20 in TXSD Page 4 of 4




                           ORDER TO REASSIGN

              It is ORDERED that the Clerk of Court shall reassign this
       action to United States Magistrate Judge Nancy Johnson to
       conduct all further proceedings, including hearings and rulings
       on motions, pretrial conferences and trial, and entry of judgment.


              Signed on ________________, at Houston, Texas.



                                    ________________________
                                    Hon. Charles Eskridge
                                    United States District Judge
